Robinson, J.
(dissenting). The plaintiff is the surviving widow of Ludvig Krumenacker, who died leaving personal property amounting to $2,500. The defendants appeal from a judgment pursuant to the statute giving the widow of a deceased husband an allowance of $1,500 from his personal property. It is contended that the widow should not have any allowance because she was not a resident of the state.
In Austria-Hungary, the deceased cruelly beat, deserted, and abandoned the plaintiff. She did not follow him up and insist on living with him. Hence, it is claimed that the wrongs which he did to her in his lifetime should be rounded out by denying to her any share in his estate. Her claim is based on this statute, — Compiled Laws, § 8725: There shall also be set apart absolutely to the surviving wife or husband or minor children all the personal property of the testator or intestate which would be exempt from execution, if he were living, including all property absolutely exempt and other property selected by the person or persons entitled thereto to the amount in value of $1,500. The statute does not provide that the surviving widow must be a *524resident of the state or the head of a family, or that it must be her intention to become a resident of the state. It is quite immaterial as to whether the statute be classified as one of exemption or of inheritance. In either case a person who comes within the letter of the statute is-entitled to its benefits. The husband died leaving personal property in excess of $1,500. The plaintiff is his surviving wife. Hence, she is-entitled to the $1,500. It is her inheritance.
An exemption statute applies to property which belongs to a party and exempts it from legal process. An inheritance statute gives to a. party property not belonging to him. It gives him title by descent. It may be the legislature was wrong in not limiting the inheritance of' surviving widows to residents of the state, or to persons having a mind to become a resident, but it is not for the courts to make any such limitations. It cannot be done without judicial legislation.